Citation Nr: 9915092	
Decision Date: 05/27/99    Archive Date: 06/07/99

DOCKET NO.  91-37 844	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1. Entitlement to an increased rating for acne of the face, 
chest and back with scars, currently evaluated as 10 
percent disabling.

2. Entitlement to an increased rating for post-traumatic 
stress disorder, currently evaluated as 30 percent 
disabling.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.  


ATTORNEY FOR THE BOARD

L. M. Ferris, Associate Counsel




INTRODUCTION

The veteran served on active duty from August 1967 to June 
1969.

This matter is currently before the Board of Veterans' 
Appeals (Board) on appeal from rating decisions of the 
Department of Veterans Affairs (VA) Regional Office (RO).  In 
April 1996, the Board denied the veteran's claims of 
entitlement to increased disability ratings for acne and 
post-traumatic stress disorder (PTSD).  He filed a timely 
appeal to the United States Court of Appeals for Veterans 
Claims (known as the United States Court of Veterans Appeals 
prior to March 1, 1999) (hereinafter, "Court").  

In July 1997, while the case was pending at the Court, the 
VA's Office of General Counsel and the veteran's 
representative filed a joint motion requesting that the Court 
vacate the April 1996 decision by the Board and remand the 
case for further development of the evidence and 
readjudication.  The Court granted the joint motion in July 
1997, vacated the Board's April 1996 decision, and remanded 
the case to the Board for compliance with directives that 
were specified by the Court.  

This case was remanded to the RO in April 1998.  However, the 
Board finds, for the reasons stated below, that the April 
1998 remand was not complied with and that another remand is 
necessary.


REMAND

The July 1997 joint motion for remand noted that certain 
evidence of record appeared to indicate that there was an 
interrelationship between the veteran's service-connected 
acne and his service-connected PTSD.  The Board's April 1998 
remand was intended, at least in part, to obtain medical 
evidence as to this question.

The Board notes that the Court has recently held that "a 
remand by this Court or the Board confers on the veteran or 
other claimant, as a matter of law, the right to compliance 
with the remand orders.  We hold further that a remand by 
this Court or the Board imposes upon the Secretary of 
Veterans Affairs a concomitant duty to ensure compliance with 
the terms of the remand."  Stegall v. West, 11 Vet. App. 268 
(1998).  The Court also held that "where, as here, the 
remand orders of the Board or this Court are not complied 
with, the Board itself errs in failing to insure 
compliance."  Id. at 271.

The Board finds that the April 1998 Board remand has not been 
fully complied with.  With regard to the service connected 
acne disability, the October 1998 VA skin diseases 
examination was scheduled to determine the nature and extent 
of the veteran's service connected acne of the face, chest 
and back.  The examiner spoke at length regarding acne-
related scars on the chest, back and neck, but did not 
comment on the extent of disability related to acne-related 
scars on the veteran's face.  In addition, the examiner did 
not indicate whether the veteran currently has acne and, if 
so, he did not describe the manifestations of the acne.  The 
examiner was requested to include a full description of the 
effect of the disability upon the veteran's ordinary 
activity.  While the examiner concluded that the disability 
did interfere with the veteran's life and self-confidence, he 
failed to expound further on this conclusory statement.

In an informal brief filed in March 1999, the veteran's 
representative noted that the RO failed to associate 
treatment records related to the acne issue with the claims 
file.  As the RO requested the veteran to identify all health 
care providers who may possess additional records pertinent 
to his claim in a letter dated in August 1998 and the veteran 
did not identify further records pertaining to his service 
connected acne, it is unclear to what treatment records the 
representative is referring.  However, another opportunity to 
identify additional pertinent records is now before the 
veteran.

With regard to the service connected PTSD, the Board finds 
that the September 1998 VA mental disorders examination was 
also inadequate.  The April 1998 Board remand requested a VA 
examination by a psychiatrist.  The Board notes that the 
mental disorders examination was conducted by a Ph.D., not a 
M.D.  The examiner diagnosed the veteran with PTSD and 
alcohol abuse with a notation regarding obsessive compulsive 
personality traits, but did not clearly identify the symptoms 
specific to the diagnosis of PTSD, or whether such a 
differentiation of symptomatology is possible.  The examiner 
noted the presence of the veteran's acne scars, but did not 
comment on the impact these scars have on his PTSD and 
whether they affect the level of his disability.

In the informal brief, the veteran's representative indicated 
that the veteran was receiving ongoing treatment for PTSD at 
VA facility.  The Board again notes that the veteran was 
requested by the RO in August 1998 to identify all treatment 
related to his PTSD.  The veteran did not report current 
treatment for this disorder.  However, as noted above, 
another opportunity to do so is now before the veteran.

Although the Board regrets further delay, in light of the 
above, the Board is of the opinion that additional 
development is warranted.  It is noted that the veteran's 
representative, in the March 1999 informal brief, argued 
forcefully that a remand is appropriate in this case.

In accordance with the statutory duty to assist the veteran 
in the development of evidence pertinent to his claim, the 
case is REMANDED for the following actions:


1. The RO should obtain the names and 
addresses of all medical care 
providers, both private and VA, who 
have treated the veteran for skin 
disease or for PTSD since 1995.  After 
securing any necessary release(s), the 
RO should obtain these records for 
inclusion in the claims file.  If the 
veteran does not respond to the RO's 
communication, this should be 
specifically documented in the claims 
folder.

2. The RO should arrange for a VA 
examination by an appropriate 
specialist to determine the nature and 
severity of the veteran's service 
connected acne.  The RO should contact 
the veteran to determine whether his 
acne is consistently present.  If the 
veteran answers in the negative, the 
RO should, if possible, provide for 
the conduct of an adequate examination 
during the active stage of the 
veteran's skin disability.  The claims 
folder and a copy of this remand must 
be made available to the physician for 
review in conjunction with the 
examination.  All indicated testing 
should be conducted and unretouched 
color photographs should be obtained 
if deemed necessary.  The examiner 
should record pertinent medical 
complaints, symptoms, and clinical 
findings that pertain to the service-
connected skin disability, in 
particular the extent of the acne and 
scarring caused by the acne on the 
veteran's face, chest and back, 
providing particular attention to the 
nature and extent of scarring on the 
veteran's face.  The examiner should 
provide the rationale for all opinions 
or conclusions expressed.  

3. The veteran should also be examined by 
a psychiatrist to determine the nature 
and extent of his service-connected 
PTSD.  The claims folder and a copy of 
the remand must be reviewed by the 
examiner in conjunction with the 
examination.  The purpose of this 
evaluation is to determine the degree 
of disability associated with the 
veteran's PTSD.  If there are 
different psychiatric disorders other 
than PTSD, the examiner must attempt 
to reconcile the diagnoses and specify 
which symptoms are associated with 
each of the disorder(s).  If certain 
symptomatology cannot be dissociated 
from one disorder or another, that 
fact should be specified.  In 
addition, the examiner should discuss 
how, if at all, the level of the 
veteran's PTSD is affected by his 
service-connected acne disability with 
scarring.  The examiner must assign a 
Global Assessment of Functioning score 
which is consistent with the American 
Psychiatric Association's DIAGNOSTIC 
AND STATISTICAL MANUAL FOR MENTAL 
DISORDERS (4th ed. 1994) and must 
define the score assigned.  The basis 
for any conclusions reached by the 
examiner should be explained.

4. Thereafter, the RO should review the 
claims file to ensure that the 
requested medical opinions are 
responsive to and in complete 
compliance with the directives of this 
remand.  If the terms of this remand 
have not been completely complied 
with, the RO should implement 
corrective procedures.

5. The veteran's claims should then be 
readjudicated with consideration of 
all pertinent law, regulations, and 
Court decisions, including Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  
The RO should also expressly address 
the provisions of 38 C.F.R. 
§ 3.321(b)(1) (1998) and the concerns 
raised in the July 1997 joint motion 
regarding whether an extra-schedular 
evaluation is warranted, and provide 
appropriate notice to the veteran of a 
determination in this regard.

Thereafter, if either benefit sought on appeal is not 
granted, the veteran and his representative should be 
provided a supplemental statement of the case and afforded an 
opportunity to respond.  The case should then be returned to 
the Board for further appellate consideration.

The veteran need take no action until otherwise notified, but 
he and/or his representative may furnish additional evidence 
and argument while the case is in remand status.  See Quarles 
v. Derwinski, 3 Vet. App. 129, 141 (1992).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	Barry F. Bohan 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999).  
This remand is in the nature of a preliminary order and does 
not constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).




